United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-3317
                                ___________

Ben S. Garner,                         *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
East Arkansas Regional Unit;           * Eastern District of Arkansas.
P. Williams, Teacher; John Lowe,       *
Assistant Warden; Bernard Williams,    *      [UNPUBLISHED]
Infirmary Manager; C.L. Kelly, Major; *
Mrs. Paige, Mail; Horace Proctor,      *
Commissary; East Arkansas Regional     *
Unit, Arkansas Department of           *
Corrections,                           *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: March 17, 2000
                           Filed: March 22, 2000
                               ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
      Ben Garner, an Arkansas inmate, appeals the district court’s1 dismissal without
prejudice of his 42 U.S.C. § 1983 complaint for failure to exhaust administrative
remedies as mandated by 42 U.S.C. § 1997e(a) of the Prison Litigation Reform Act of
1995. Having reviewed the record and the parties’ briefs, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
                                         -2-